DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 14 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Watanabe (US 2021/0013922).
As to claim 14, Watanabe discloses a control module 3 (see at least figure 1), comprising: a wanted-signal connection 5; a control-data connection Sa (see paragraphs [0028]-[0034], [0039]); and a transfer unit 20 designed alternately to emit a plurality of wanted signals via the wanted-signal connection 5 in a control-module transmit operating mode and to receive a plurality of wanted signals via the wanted-signal connection in a control-module receive operating mode (see paragraphs [0016], [0017], [0035], [0036]), the control-data connection Sa is connected to a digital data network (see paragraphs [0028]-[0034] which disclose Sa are digital control signals; therefore, the transmission line to carry digital control signals Sa disclosed at paragraph [0039] reads on “a digital data network” as .  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-7, 11-13, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 2021/0013922) in view of Lam (US 2017/0099608).
As to claim 1, Watanabe discloses a compensator module 4 (see at least figure 1), comprising: a wanted-signal connection 5 for transferring a plurality of wanted signals; a radio-frequency module 13 
Watanabe fails to disclose that the compensator module 4 comprises a processing unit processing the control data and driving the radio-frequency module.  Lam discloses a compensator module 920 (see at least figure 9) comprising a processing unit 915 processing a control data and driving a radio-frequency module 920 (see paragraphs [0057], [0058]; it is noted that the claimed “a control data” reads on “control” signals connected to terminal 918 of the processing unit 915 in figure 9).  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Lam to Watanabe, in order to improve the performance of the compensator module (as suggested by Lam at paragraphs [0057], [0058]).
	As to claim 2, Watanabe discloses an antenna 2 (see figure 1) emitting and receiving the wanted signals.
	As to claim 4, Watanabe discloses the wanted-signal connection is connected to an antenna cable 5 (see figure 1, paragraph [0021]).
	As to claim 5, Watanabe discloses the radio-frequency module 13 (See figure 1) has a transmit path containing a power amplifier 11 and a receive path containing a low-noise amplifier 12.
	As to claim 6, Watanabe discloses the transmit path is used in the compensator-module transmit operating mode and the receive path is used in the compensator-module receive operating mode (see paragraphs [0016], [0017]).

As to claim 11, Watanabe discloses the compensator module has a voltage-supply connection (see figure 1, paragraph [0053]).
As to claim 12, Watanabe discloses the compensator module 4 is integrated in a control unit that is fit in a motor vehicle (see paragraphs [0012], [0013], [0020]).
As to claim 13, the combination of Watanabe and Lam fails to disclose that the control unit has an integral mobile communications antenna, an integral radio antenna, and/or an integral GNSS antenna.  The examiner, however, takes Official Notice that a vehicle control unit which has an integral mobile communications antenna, an integral radio antenna, and/or an integral GNSS antenna is known in the art.  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to modify the combination of Watanabe and Lam as claimed, in order to provide more services to the users.
As to claim 15, it is rejected for similar reasons with respect to independent claim 1 as set forth above.  Watanabe further discloses a control module 3 (see at least figure 1) including a wanted-signal connection 5, a control-data connection Sa (see paragraphs [0028]-[0034], [0039]), and a transfer unit 20 designed alternately to emit the wanted signals via the wanted-signal connection 5 of the control module 3 in a control-module transmit operating mode and to receive the wanted signals via the wanted-signal connection of the control module in a control-module receive operating mode (see paragraphs [0016], [0017], [0035], [0036]), the transfer unit 20 emits via the control-data connection Sa 
As to claim 16, it is rejected for similar reasons with respect to independent claim 15 as set forth above.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 2021/0013922) in view of Lam (US 2017/0099608) as applied to claim 1 above, and further in view of Suzuki (US 2014/0357311).
As to claim 3, the combination of Watanabe and Lam fails to disclose the digital data network Sa (see Watanabe, figure 1) is an Ethernet-based data network, a MOST data network, or a CAN data network.  Suzuki discloses an Ethernet-based data network 50 (see at least figure 6) connected to a compensator module 100A.  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Suzuki to the combination of Watanabe and Lam, because Ethernet-based data network has advantages such as very high communication speed, and a high level of security from any third-party access and hacking.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 2021/0013922) in view of Lam (US 2017/0099608) as applied to claim 1 above, and further in view of Dykyy (US 2016/0044601).

As to claim 9, the combination of Watanabe, Lam and Dykyy discloses the processing unit transfers the measured value via the control-data connection (see Dykyy, paragraphs [0060], [0062], [0068], [0069]).
As to claim 10, the combination of Watanabe, Lam and Dykyy discloses the processing unit 7 drives the radio-frequency module according to the measured value (see Dykyy, paragraphs [0031], [0051]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sugimoto (US 2015/0065067) discloses a data transfer system (see figure 8) comprising a compensator module 100A and a control module 200A.
Dravida (US 2006/0276227) discloses a data transfer system (see figure 5A) comprising a compensator module 116 and a control module (see legend “to/from Transceiver”).



	
	      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN T VO/Primary Examiner, Art Unit 2646